Lincoln Benefit Life Company 1treet, Suite 200 Lincoln, Nebraska 68508 Phone: (888) 674-3667 April 20, 2017 U.S. Securities and Exchange Commission Division of Investment Management Disclosure Review and Accounting Office treet, N.E. Washington, D.C.20549 RE:Lincoln Benefit Life Company (“Registrant”) Post-Effective Amendments No. 2 to Registration Statements on Form S-1 Dear Sir or Madam: The above-referenced Registrant filed five Post-Effective Amendments No. 2 to the registration statements on Form S-1 on April 3, 2017.The purpose of these filings is to update information regarding the Registrant. As requested, I represent that the disclosures included in the following Post-Effective Amendments No. 2 to the registration statements on Form S-1 do not make any material change to existing disclosures, except those changes contemplated by Rule 485(b) of the Securities Act of 1933 as would apply in the context of Form S-1.The Supplement dated May 1, 2017 filed as part of the registration statements includes updated information regarding the Registrant’s operations for the year ended December 31, 2016. As such, if these Post-Effective Amendments No. 2 to the registration statements on Form S-1 pertained to a post-effective amendment of a registration statement of a registered investment company subject to Rule 485 under the Securities Act of 1933, they would be eligible for filing under Rule 485(b) without regard to Rule 485(b)(3) or Rule 485(b)(4). File No. 333-203370 File No. 333-203371 File No. 333-203372 File No. 333-203375 File No. 333-203376 Please call me at (203) 653-3895 if you have any questions. Very truly yours, /s/Leigh McKegney Leigh McKegney Chief Legal Officer, Secretary and Vice President
